EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Pechacek on August 03, 2022.
The application has been amended as follows: 
1.         (Amendment proposal)   An automatic pipetting device for transferring samples and/or reagents from sample vessels and/or reagent vessels into receiving vessels, the pipetting device comprising:  
a rail extending in a first horizontal direction;
a pipettor movable along the rail in the first horizontal direction and including 
a mount coupled to the rail and configured and arranged to move in the first horizontal direction, 
a vertical tower coupled to the mount, 
an arm coupled to the vertical tower and aligned in a second horizontal direction, where the second horizontal direction is substantially perpendicular to the first horizontal direction, and
at least one first pipetting needle configured and arranged to move along the arm of the pipettor in the second horizontal direction, and be lowerable, in a third direction, into the sample vessels, the reagent vessels and the receiving vessels; and 
wherein the arm of the pipettor includes at least one second pipetting needle which, regardless of the current position of the first pipetting needle, is configured and arranged to be movable past the first pipetting needle and is lowerable into the sample vessels, the reagent vessels and the receiving vessels; 
wherein the at least one first and the at least one second pipetting needles are arranged on opposite longitudinal sides or side faces of the arm.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner considers newly discovered reference to Fukuju et al., (US 2015/0273464) as the closest prior art.  However, the examiner agrees with applicant’s argument found in the attached email (dated July 15, 2022), Fukuju does not appear to disclose a pipettor movable along a second horizontal direction relative to the mount configured to move in the first horizontal direction.  Note that all functional language in the claims have been given patentable weight by the examiner, since the functional limitations provide a patentable distinction by imposing limits on the function of a structure, material or action of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P. Kathryn Wright/Primary Examiner, Art Unit 1798